Citation Nr: 0918219	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  04-14 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder, and if so, whether service connection is 
warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.  In June 2007, the Board 
remanded this claim to the RO for additional development.  
The case has been returned to the Board and is ready for 
further review.  

The issue of entitlement to service connection for a low back 
disorder on the merits is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a low back disorder was denied by 
an April 1981 rating decision.  The Veteran was notified of 
the denial in May 1981, and he submitted a notice of 
disagreement in December 1981.  A statement of the case was 
issued in December 1981.  The Veteran did not perfect an 
appeal.  

2.  Additional evidence associated with the claims file since 
the RO's April 1981 decision was not previously before agency 
decision makers, and relates to an unestablished fact that, 
when considered with all the evidence of record, raises a 
reasonable possibility of substantiating the claim for 
service connection for a low back disorder.  




CONCLUSIONS OF LAW

1.  The April 1981 RO decision that denied service connection 
for a low back disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).  

2.  Since the April 1981 RO decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim for service connection for a low back disorder have 
been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Veteran's initial claim for service connection for a low 
back disorder was denied in an April 1981 rating decision.  
The Veteran was notified of the decision in May 1981, and he 
submitted a notice of disagreement in December 1981.  A 
statement of the case was issued that same month, and the 
Veteran did not appeal.  The decision is final based on the 
evidence then of record.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 
20.1103.  The Veteran seeks to reopen his claim.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence. 38 U.S.C.A. § 5108 
(West 2002).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  For the purpose of determining if 
evidence is new and material, its credibility is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). 

In the April 1981 rating decision, the RO considered the 
Veteran's service treatment records, which showed treatment 
during service for pain in the low back in July 1968 and 
treatment in December 1968 for ligament strain after the 
Veteran complained of pain in the lumbosacral region 
radiating to the leg.  The RO also considered VA treatment 
records dated in 1972 which did not reflect treatment for a 
back disorder.  The claim was denied because the RO 
determined that there was no back condition shown by the 
record. 

The Veteran now attempts to reopen his claim.  Evidence added 
to the record since the April 1981 denial includes 
duplicative service treatment records, and private records 
dated in 1992 which showed that the Veteran reported 
undergoing laminectomies in 1975 for herniated discs.  Also 
of record is a VA examination report of April 2003 which 
shows a diagnosis of status post history of lumbar 
laminectomy L3-4 and L4-5 with residual chronic low back pain 
syndrome and radiculopathy.  

The Veteran has stated that he injured his spine during 
service and that he lived with this injury from 1969 until 
1975 when his injury was aggravated while at work.  He stated 
that his spine was hurt during service and slowly got worse 
over the years.  See VA Form 21-4138, dated May 13, 2003.

As noted above the claim was previously denied because there 
was no definite finding of a current disorder.  While the 
service treatment records are not new, the newly submitted 
more current medical evidence is new and material since it 
relates to an unestablished fact, that is, a confirmed 
diagnosis of a lumbar spine disorder.  This evidence, in 
conjunction with the Veteran's complaints of continuity of 
symptomatology, creates a reasonable possibility of 
substantiating the claim.  As such, the evidence is new and 
material.   

Therefore, under these circumstances, the Board concludes 
that the criteria for reopening the claim are met.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  VA has satisfied its 
duty to notify and assist to the extent necessary to allow 
for a grant of the claim to reopen.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and need not be further considered.  


ORDER

New and material evidence has been received, and the claim of 
entitlement to service connection for low back disorder is 
reopened.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

A review of the record reflects that the Veteran has had 
treatment for back complaints in 1975 and in the 1980s.  (See 
June 26, 1992 private neurological consultation report).  
Complete information concerning this treatment has not been 
requested and no attempt to secure any records associated 
with this treatment has been made.  

The service treatment records show that the Veteran was 
treated in 1968 for complaints of low back pain.  He has 
currently been diagnosed with lumbar laminectomy L3-4 and L4-
5 with residual chronic low back pain syndrome and 
radiculopathy.  The Veteran has not been examined to 
determine the relationship, if any, between his in-service 
complaints and the current findings.  As such a remand is 
required to obtain an opinion in this regard. 

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request 
complete information regarding all 
treatment for a back disorder since 
service.  Of particular interest is 
information regarding treatment in 1975 
(from Dr. Donald Dooley) and in the 
1980s, as well as information regarding 
any Workman's Compensation claim filed at 
the time of the 1975 injury or related 
employment records.  After securing any 
appropriate consent from the Veteran, 
attempt to obtain any such treatment 
records.  If VA is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it must inform him of 
this and request him to provide copies of 
the outstanding medical records.  

2.  Thereafter, schedule the Veteran for 
an appropriate VA examination.  The 
claims file and a copy of this remand 
must be made available to the examiner 
for review and the examiner must indicate 
in the examination report that this has 
been accomplished.  All indicated tests 
and studies should be accomplished.  

The examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50 percent probability or greater) 
that any currently diagnosed low back 
disorder had its onset during active 
service or is related to any in-service 
disease or injury.

The examiner must provide a complete 
rationale for all opinions.

3.  Following completion of the above, 
the claim should be readjudicated.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


